IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                            Submitted on Briefs June 8, 2010

                         ROY L. CRAWFORD
                                 v.
 TENNESSEE DEPARTMENT OF CORRECTION and QUENTIN WHITE,
in his capacity as COMMISSIONER OF THE TENNESSEE DEPARTMENT
                          OF CORRECTION

                 Appeal from the Chancery Court for Davidson County
                   No. 04-2148-III   Ellen Hobbs Lyle, Chancellor


              No. M2009-00439-COA-R3-CV - Filed September 21, 2010


This appeal concerns a post-judgment motion. The petitioner is an inmate in the custody of
the respondent department of correction. The petitioner inmate filed a complaint for
declaratory judgment regarding the department of correction’s denial of his request for a
parole hearing. The department answered the complaint, and no action was taken on the case
by either party in the two years that followed. The trial court entered a case management
order, requiring the petitioner inmate to set a date for a final hearing within a given time.
After the petitioner inmate failed to do so, the trial court dismissed the petitioner’s complaint
without prejudice. Nearly a year later, the petitioner filed a motion for summary judgment.
Ultimately, the trial court concluded that it lacked subject matter jurisdiction to consider the
motion because it was filed after the order of dismissal became final. The petitioner appeals.
We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S. and J. S TEVEN S TAFFORD, J., joined.

Petitioner/Appellant Roy L. Crawford, Nashville, Tennessee, pro se

Robert E. Cooper, Jr., Attorney General and Reporter, and Arthur Crownover, II, Nashville,
Tennessee, for the Respondent/Appellees, Tennessee Department of Correction and Quentin
White
                                   MEMORANDUM OPINION 1

                                 F ACTS AND P ROCEDURAL H ISTORY

Petitioner/Appellant Roy L. Crawford (“Mr. Crawford”) is an inmate in the custody of the
Respondent/Appellee Tennessee Department of Correction (“Department”), currently housed
in the Deberrry Special Needs Facility in Nashville, Tennessee.

In 1975 and 1976, Mr. Crawford was convicted of some eight felonies, including armed
robbery with a deadly weapon, assault with intent to commit murder, armed robbery with a
deadly weapon, and second degree murder. He was ordered to serve a life sentence for
second degree murder, consecutive with his sentences, for the armed robbery and assault
convictions.

In June 1978, Mr. Crawford was released on “extended furlough.” 2 The terms of Mr.
Crawford’s extended furlough release required him to report to his parole counselor as
directed, and to obtain the consent of the parole counselor before leaving Tennessee.3




1
    Rule 10. Memorandum Opinion

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse
         or modify the actions of the trial court by memorandum opinion when a formal opinion
         would have no precedential value. When a case is decided by memorandum opinion it shall
         be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
         or relied on for any reason in any unrelated case.

Tenn. R. App. P. 10.
2
 The record does not indicate how Mr. Crawford qualified for release on extended furlough. In his appellate
brief, Mr. Crawford alleges that the extended furlough release program was utilized by the administration
of former Tennessee Governor Ray Blanton to alleviate the overcrowding in the State prison system
experienced in 1977 and 1978. In January 1979, within months after Mr. Crawford was granted furlough
status, then-outgoing Governor Blanton signed documents granting executive clemency to numerous inmates
imprisoned in State facilities. Alexander v. Alexander, 706 F.2d 751, 752 (6th Cir. 1983). Two days later,
Tennessee’s Governor-Elect Lamar Alexander was informed by the United States Attorney that Governor
Blanton’s grant of releases and clemency to inmates was the subject of a federal investigation. Id. at 753.
As a result of these disclosures, Governor-Elect Alexander was sworn into office that day, three days before
his scheduled inauguration date. Id. Later that year, Tennessee’s legislature abolished the extended furlough
system utilized under the Blanton administration. See Tenn. Dept. of Correction Historical Timeline at 12.
3
 Other terms of Mr. Crawford’s extended furlough release prohibited him from possessing a deadly weapon
and required him to “work diligently at a lawful occupation.”

                                                     -2-
Contrary to the terms of his extended furlough, Mr. Crawford left the supervision of his
parole counselor, and he relocated to California in November 1978. As a result, the
Department put Mr. Crawford on escape status. In 1980, Mr. Crawford was convicted of
arson in California. After about three years of incarceration in California, Mr. Crawford was
released on parole and he returned to Tennessee. In November 1984, Mr. Crawford
committed two more felonies stemming from possession of a firearm, and for which he was
subsequently convicted.

In July 1985, Mr. Crawford returned to the Department’s custody. Mr. Crawford completed
his ten-year sentence for armed robbery without a parole hearing, based on Tennessee Code
Annotated § 40-28-123(b)(1),4 which states that an inmate convicted of a felony while on
various types of release “shall” serve the remainder of his term without parole eligibility.
Thereafter, Mr. Crawford began serving his consecutive life sentence for second degree
murder.

Since re-entering the custody of the Department of Correction in 1985, Mr. Crawford has
repeatedly sought a parole hearing with respect to his life sentence. Each time, the
Department has denied his request, citing Section 40-28-123(b)(1).

In July 2004, after the Department again denied Mr. Crawford’s petition for a parole hearing,
he filed a complaint for declaratory judgment in the Davidson County Chancery Court (“trial
court”). In the complaint, Mr. Crawford asserts that Section 40-28-123(b)(1) is inapplicable
to his request for a parole hearing for his second degree murder conviction, because the
subject felonies were committed while he was on release for the armed robbery conviction.
Consequently, Mr. Crawford argues that the Department’s application of the statute is
improper and the Department’s actions are unconstitutional, invalid, void, and arbitrary and




4
    Tennessee Code Annotated § 40-28-123(b)(1) provides:

                   Any prisoner who is convicted in this state of any felony except escape, and where
          the felony is committed while the prisoner is assigned to any work release, educational
          release, restitution release or other program whereby the prisoner enjoys the privilege of
          supervised release into the community, including, but not limited to, participation in any
          programs authorized by § 41-21-208 or § 41-21-227, the prisoner shall serve the remainder
          of the term without benefit of parole eligibility or further participation in any of these
          programs. The board shall have the authority to penalize or punish prisoners who escape
          from any of the above programs in accordance with board policy.

T.C.A. § 40-28-123(b)(1) (2006).


                                                     -3-
capricious. On this basis, Mr. Crawford’s complaint requests an order granting him a parole
hearing. When Mr. Crawford filed the complaint, he was represented by counsel.

In September 2004, the Department answered the complaint and admitted that Mr. Crawford
had been denied a parole hearing, pursuant to Section 40-28-123. In the answer, the
Department asserts that Mr. Crawford committed the subject felonies while on release status
for the second degree murder conviction and the armed robbery conviction. Consequently,
the Department denied violating Mr. Crawford’s rights and sought dismissal of his
complaint.

In October 2004, Mr. Crawford’s attorney filed discovery requests on Mr. Crawford’s behalf
in the Chancery Court declaratory judgment action. Apart from that, however, neither party
took any apparent action on the case for nearly two years.5

On April 10, 2006, the trial court entered a case management order. Noting the age of the
case, the order instructed Mr. Crawford’s attorney to contact opposing counsel to arrange a
date for a final hearing. In the order, the trial court warned that “[i]f an order setting the
matter for final hearing is not entered prior to May 5, 2006,” the case would be dismissed
without prejudice. May 5, 2006, passed without entry of an order setting a final hearing date.
As a result, on May 10, 2006, the trial court entered a final order dismissing Mr. Crawford’s
complaint without prejudice. The order taxed court costs against Mr. Crawford.

After the trial court’s dismissal of the complaint, Mr. Crawford’s attorney sent him a letter
advising him to refile his complaint within one year.6 Mr. Crawford apparently decided to
disregard his attorney’s advice and proceed pro se. In April 2007, Mr. Crawford sent the trial
court clerk’s office a “motion to alternatively file for summary judgment instead of
declaratory judgment,” with a request that it be filed. When the trial court’s Clerk and
Master received the document, she returned it to Mr. Crawford on May 14, 2007, with a letter




5
 In February 2006, Mr. Crawford sent a letter to the Clerk and Master of the trial court inquiring about the
status of his case. The Clerk responded in April 2006 with a letter explaining that she could not
communicate directly with Mr. Crawford because he was represented by counsel. The Clerk forwarded the
response to Mr. Crawford’s attorney and opposing counsel.
6
 The appellate record does not contain a copy of the letter. A copy of the letter is attached to appellant’s
brief, but attaching a document to a party’s appellate brief does not make the document part of the appellate
record. UT Med. Group, Inc. v. Vogt, 235 S.W.3d 110, 112 (Tenn. 2007) (citing Tenn. R. App. P. 13(c);
Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992)).

                                                    -4-
informing him that the motion could not be filed because the case was closed.7 The Clerk’s
letter explained to Mr. Crawford that he could either file a motion to set aside the order of
dismissal or that he could pay the court costs due and file a new lawsuit.

In response to the Clerk’s refusal to file his motion, Mr. Crawford pursued multiple avenues
of redress. First, he filed an “amended petition for judicial review” asserting that he had
already paid the court costs due in a separate case and that he was entitled to make a minimal
down payment on the costs due on the current case. Next, he sent a request for a writ of
mandamus to the Tennessee Supreme Court, with respect to the Clerk’s alleged improper
refusal to file his summary judgment motion. Finally, he filed a complaint with the Board
of Professional Responsibility and sought to file a legal malpractice lawsuit against his
former attorney. All of these avenues proved unfruitful.

Undeterred by his lack of success, on October 8, 2008, Mr. Crawford sent a letter to the
Clerk, insisting that the Clerk had erred in refusing to file his April 2007 summary judgment
motion.8 Mr. Crawford’s letter apparently made its way to the trial judge. After reviewing
the letter, the trial court determined that the letter, in substance, was a motion to reopen the
court file and to file the motion for summary judgment.

On October 28, 2008, the trial court entered an order re-opening the file and allowed Mr.
Crawford’s motion for summary judgment to be filed nunc pro tunc as of May 8, 2007. The
trial court then denied the motion for summary judgment, and found that because the
summary judgment motion was filed over a year after entry of the final order dismissing the
complaint, the trial court did not have subject matter jurisdiction to consider the motion.

Mr. Crawford now appeals the trial court’s October 2008 order.9

                           ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

In his brief on appeal, Mr. Crawford challenges the applicability of Section 40-28-123(b)(1)
to deny him a parole hearing, the Clerk’s initial refusal to file his motion for summary
judgment, the propriety of the trial court’s decision to treat his October 2008 letter as a
motion to reopen, and the “use [of] another sentence to take [Mr. Crawford’s] parole and

7
    The appellate record does not contain a copy of the letter by the Clerk and Master.
8
    The appellate record does not contain a copy of Mr. Crawford’s letter.
9
 On July 7, 2010, Mr. Crawford filed a “Motion For Voluntary Dismissal Pursuant to T.R.A.P. Rule (15) And
Expand the Record Pursuant to Tenn. R. Civ. P. 41.01,” attaching a document entitled “Petition for Writ of
Certiorari” and other documents. After due consideration, the motion is respectfully denied.

                                                      -5-
sentence credits without due process of law.” Having reviewed the record, the only issue
properly before this Court is whether the trial court erred in concluding that it lacked subject
matter jurisdiction to consider Mr. Crawford’s post-judgment motion for summary judgment.

Whether a court possesses subject matter jurisdiction is a question of law. Sw. Williamson
County Cmty. Ass'n v. Saltsman, 66 S.W.3d 872, 876 (Tenn. Ct. App. 2001). The trial
court’s conclusions of law are reviewed de novo with no presumption of correctness.
Mimms v. Mimms, 234 S.W.3d 634, 637 (Tenn. Ct. App. 2007) (citing Campbell v. Fla.
Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996); Presley v. Bennett, 860 S.W.2d 857, 859
(Tenn. 1993)).

                                           A NALYSIS

“Subject matter jurisdiction concerns the authority of a particular court to hear a particular
controversy.” Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996)
(citing Landers v. Jones, 872 S.W.2d 674 (Tenn.1994)). Subject matter jurisdiction pertains
“to the right of the court to adjudicate, or to make an award through the remedies provided
by law upon facts proved or admitted in favor of, or against, persons who are brought before
the court under sanction of law.” Brandy Hills Estates, LLC v. Reeves, 237 S.W.3d 307,
314-15 (Tenn. Ct. App. 2006) (quoting 17 Tennessee Jurisprudence Jurisdiction § 2 (1994)).
 “[O]nce a judgment . . . becomes a final judgment, the trial court loses the right to exercise
control over it due to the fact that the judgment is final for the purpose of appeal and final
as res judicata upon the facts then existing.” Moon v. Keisling, No. M2008-00316-COA-R3-
CV, 2008 WL 4367557, at *2 (Tenn. Ct. App. Sept. 24, 2008), no perm. app. (citing Hicks
v. Hicks, 176 S.W.2d 371, 374-75 (Tenn. 1943); Darty v. Darty, 232 S.W.2d 59, 62 (Tenn.
Ct. App. 1949)).

A final judgment is one that adjudicates all claims, rights and liabilities of all parties to an
action. See T ENN. R. A PP. P. 3(a). In other words, “[a] final judgment is one that resolves all
the issues in the case, ‘leaving nothing else for the trial court to do.’ ” In re Estate of Ridley,
270 S.W.3d 37, 40 (Tenn. 2008) (quoting In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn. 2003)). Here, the May 2006 order was plainly a final judgment because it dismissed
Mr. Crawford’s case in toto and left “nothing else for the trial court to do.” Id.

Under all of these circumstances, we agree with the trial court’s conclusion that it did not
have subject matter jurisdiction to consider Mr. Crawford’s motion for summary judgment
in this matter.




                                                -6-
                                       C ONCLUSION

The decision of the trial court is affirmed. The costs of this appeal are taxed to Appellant
Roy L. Crawford, for which execution may issue if necessary.




                                                  _________________________________
                                                  HOLLY M. KIRBY, JUDGE




                                            -7-